DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In particular, Claim 1 recites “identifying a pleural line in each medical image of the series in real-time, while acquiring the series of medical images”; however, it is unclear as to how the pleural line can be identified while, i.e. concurrently, the images from which it is to be identified from is still in the process of being acquired (emphasis added). Acquisition and processing are serial processes. More specifically, the image must first be acquired before it can be processed to detect, for example, said pleural line. According to ¶ [0024] of the instant specification, “the term "real-time" is defined to include a procedure that is performed without any intentional delay (e.g., substantially at the time of occurrence)” wherein “while” indicates concurrence and not serially. Furthermore, ¶ [0042] of the instant specification recites “For example, ultrasound data for a second image may be acquired while a first ultrasound image is generated, ultrasound data for a third image may be acquired while the first ultrasound image is analyzed, and so on” which indicates a serial process. However, the claimed limitation under a broadest reasonable interpretation reads as if the pleural lines are being identified during acquisition of the same image. For the purposes of examination, the claim will be interpreted as “identifying a pleural line in each medical image of the series in real-time, while acquiring subsequent medical images of the series.” It should be noted that such an interpretation has not been evaluated for compliance with the written description requirement under 35 U.S.C. 112(a).
Claims 2, 4, and 12 recite similar limitations and are rejected under 35 U.S.C. 112(b) for at least the same reasons as Claim 1. Independent Claim 17 recites “as the ultrasound data are acquired” which raises the same indefiniteness issue as the abovementioned claims and is rejected under 35 U.S.C. 112(b) for at least the same reasons as Claims 1, 4, and 12. The dependent claims of the above rejected claims are rejected due to their dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites the following abstract ideas: identifying a pleural line in each medical image of the series, evaluating the pleural line for irregularities in each medical image of the series, and outputting an annotated version of each medical image of the series, the annotated version including visual markers for healthy pleura and irregular pleura.
Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 & 12 are directed to processes and Claim 17 is directed to an apparatus, both of which fall into statutory categories. However, claims 1 recites the following abstract ideas: identifying a pleural line in each medical image of the series; detecting irregular pleura of the pleural line for irregularities in each medical image of the series; outputting an annotated version of each medical image of the series, the annotated version including visual markers for healthy pleura and irregular pleura; and scoring each medical image based on a percentage of the irregular pleura in the pleural line via scoring algorithms. Claim 12 recites the following abstract ideas: identifying irregular pleura in each of the plurality of lung ultrasound images; visually indicating the irregular pleura in each of the plurality of lung ultrasound images; and selecting one image having a greatest relative amount of the irregular pleura from the plurality of lung ultrasound images. Claim 17 recites the following abstract ideas: evaluate each of the plurality of images to detect irregular pleura of a pleural line; quantify the irregular pleura in each of the plurality of images; output a visual indication of the irregular pleura. 
With regards to Claim 1 and claim 17 (mutatis mutandis), the cited limitations, under their broadest reasonable interpretation, cover performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B). In this case, identifying a pleural line in each medical image of the series encompasses visually inspecting acquired medical images to identify anatomical features as is done in common practice when a practitioner evaluates medical images; detecting irregular pleura of the pleural line encompasses visually inspecting acquired medical images to identify irregularities as is done in common practice when a practitioner evaluates medical images; outputting an annotated version of each medical image of the series, the annotated version including visual markers for healthy pleura and irregular pleura encompasses rendering a physical representation of the image (in not already available) and manually annotating the images with a writing implement; and scoring each medical image based on the a percentage off irregular pleura amounts to merely manually measuring area with a measuring implement. 
Outputting an annotated image is a mental process as evidenced by Applicants’ own disclosure which recites “[T]his may be particularly advantageous for increasing a detection accuracy of point-of-care ultrasound operators, who may have less training than ultrasound experts (e.g., sonographers or radiologists). For example, an emergency room physician, who may not receive expert-level ultrasound training, may be more likely to overlook an irregularity or incorrectly identify a normal structure or an imaging artifact as an irregularity, which may increase a burden on a radiology department for follow up scans and increase patient discomfort.” (see ¶ [0017] of the instant specification). It appears that Applicant is readily admitting that detection of pleural irregularities is readily done by one of ordinary skill in the art, i.e. sonographers or radiologists, and renders the task as a mental process. Furthermore, Applicants’ own disclosure recites in ¶ [0034] that “[T]he training data sets comprise sets of medical images, associated ground truth labels/images, and associated model outputs for use in training one or more of the machine learning models stored in the detection and quantification module 212.” One of ordinary skill in the art would understand that ground truth labels are merely manually annotated medical images. Thus, rendering the act of outputting an annotating version of each medical image as a mental process.
With regards to Claim 12, the cited limitations, under their broadest reasonable interpretation, cover performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B). In this case, identifying irregular pleura in each of the plurality of lung ultrasound images encompasses visually inspecting acquired medical images to identify irregularities as is done in common practice when a practitioner evaluates medical images; visually indicating the irregular pleura in each of the plurality of lung ultrasound images encompasses manually annotating the images with a writing implement; and selecting one image having a greatest relative amount of the irregular pleura from the plurality of lung ultrasound images amounts to merely manually measuring area with a measuring implement. 
These judicial exceptions are not integrated into a practical application as established in MPEP § 2106.04(d). For example, the steps of identifying a pleural line in each medical image of the series; detecting irregular pleura of the pleural line for irregularities in each medical image of the series; outputting an annotated version of each medical image of the series, the annotated version including visual markers for healthy pleura and irregular pleura; and scoring each medical image based on a percentage of the irregular pleura in the pleural line via scoring algorithms amount to implementing the abstract ideas with a computer which is not sufficient to integrate a judicial exception into a practical application because it invokes the use of a computer merely as a tool to perform an existing process as laid out in MPEP § 2106.05(f)(2). While not explicit in independent claim 1, a positive recitation of an associated computer to execute the claimed algorithms would not necessarily result in patent eligible subject matter. However, Claim 17 does explicitly recites a processor. Furthermore, there is no indication that the ordered combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Furthermore, the additional element of “acquiring a series of medical images of a lung” or “generating a plurality of lung ultrasound images” does not integrate the recited judicial exceptions into a practical application because the additional element amounts to insignificant extra-solution activity as laid out in MPEP § 2106.05(g) because the cited act amounts to mere data gathering. The act of performing the abovementioned judicial exceptions in “real-time” merely specifies the nature of the data which is exploited, e.g. frequency and time frame, when executing the abstract ideas (see MPEP § 2106.05(g)(3)).
Finally, the abovementioned additional element does not integrate the recited judicial exceptions into a practical application because the additional element only generally links the recited judicial exceptions to the technological field of ultrasound imaging as laid out in MPEP § 2106.05(h). In particular, Applicant admits that the only advantage ultrasound has over CT methods is cost and radiation exposure in the background of the instant specification (see ¶ [0002]), thus the recited judicial exceptions do not require a technical feature that would be distinguish between the modalities. 
Independent Claim 17 recites similar judicial exceptions  in combination with a computer implementation. In particular, Claim 17 recites the additional elements of: an ultrasound probe, a display device, and a processor for performing the judicial exceptions. The ultrasound probe generally links the recited judicial exceptions to the field of ultrasound imaging and does not integrate the exceptions into a practical application. A display device and processor amount to the use of a computer merely as a tool to perform an existing process and thus does not integrate the exceptions into a practical application.
Finally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of acquiring a series of medical or ultrasound images of a lung represents insignificant extra-solution and merely specifies the nature of the data which is exploited in executing the abstract ideas as laid out in MPEP § 2106.05(g).
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1-20 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. More specifically, the depending claims are directed toward additional limitations which either (1) encompass abstract ideas consistent with those identified above, for example:
The recitation of a processor and corresponding algorithm merely invokes the use of computers or other machinery merely as a tool to perform an existing process (see MPEP § 2106.05(f)(2)); and real-time merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g)(3));
Claim 2 (and claims  12 & 13 (mutatis mutandis): evaluating images, identifying boarders, and visual indicators represent mental processes and is capable of being practically performed with the use of basic physical aids; 
Claim 3: identifying borders via an edge detection or gradient change algorithm encompasses a mental process performed in a computer environment, see MPEP § 2106(a)(2)(III)(C)(2);
Claim 4 (and claims  13 & 14 (mutatis mutandis): determining an irregularity score; characterizing a given pixel; and thresholding encompasses a mental process performed in a computer environment, see MPEP § 2106(a)(2)(III)(C)(2);
Claim 5 (and claims  13 & 14 (mutatis mutandis)): calculating the irregularity score as a product encompasses a mental process performed in a computer environment, see MPEP § 2106(a)(2)(III)(C)(2), and merely specifies the nature of the data which is exploited in executing the abstract idea;
Claim 6 (and claim 14 (mutatis mutandis)): scoring based on identified gaps encompasses a mental process performed in a computer environment, see MPEP § 2106(a)(2)(III)(C)(2);
Claim 7: determining based on a brightness of neighboring pixels can be performed mentally  because all images can be reduced to pixel values and be comparing via individual values or by qualitatively assessing the image under sufficient zoom to distinguish the pixels individually or via a printed representation and swatch; and increasing scoring based on  a decrease relative to neighbor neighboring pixels can be performed manually via a look-up table for scoring based on the difference between pixel and neighbors or assigning scores that meet the stated criterion;
Claims 8 (and claim 9 (mutatis mutandis)): positioning visual markers encompasses a mental process performed in a computer environment, see MPEP § 2106(a)(2)(III)(C)(2), and merely specifies the nature of the data which is exploited in executing the abstract idea;
Claim 10: outputting annotated images in real-time encompasses a mental process performed in a computer environment, see MPEP § 2106(a)(2)(III)(C)(2), and real-time under a broadest reasonable interpretation denotes during a current session as opposed to previous sessions;
Claim 11: designating the imaging modality merely specifies the nature of the data which is exploited in executing the abstract idea;
Claim 13: identifying boarders is a mental process that can be performed via visual inspection; determining an irregularity score amounts to can be performed via visual inspection because rudimentary classification based on  extent of irregularity can be performed visually based on clinical experience; and visually distinguishing amounts to visual thresholding and manual annotation that can perform with basic aids and clinical experience, e.g. marking discontinuities and measuring the width to assign a score;
Claims  14 and 18 (mutatis mutandis): determining a first score can be performed mentally with physical aids, e.g. measuring the width and assigning a score based on measured width; determining a second score based pixel intensity can be performed with an array of pixel values in the form of a look-up table or a swatch; determining a score as a product of the first and second scores can be performed mentally with basic physical aids, e.g. the first and second scores can have a mathematical relationship such as multiplication, addition, concatenation, or the like;
Claims 15 and 18 (mutatis mutandis): selecting images with the greatest amount of irregular pleural can be performed via visual inspection based on clinical experience; generating a composite image can be performed manually by overlaying transparent reproductions of the images or concatenating/stitching individual images for the desired representation;
Claim 16: overlaying the one image on a three- dimensional lung model that is output to the display encompasses post amounts to mere insignificant extra-solution activity, merely represents use of a computer as a tool to perform the abstract ideas and thus does not represent significantly more;
Claim 18: outputting the selected image merely indicates that a computer is used as a tool to perform the abstract ideas and represents post-solution activity as laid out in MPEP § 2106.05(g);
Claim 19: determining a suggested diagnosis is a mental process that encompasses interpreting quantified irregularities and visual information; and outputting the suggested diagnosis merely indicates that a computer is used as a tool to perform the abstract ideas and represents post-solution activity as laid out in MPEP § 2106.05(g);
Claim 20: generating a 3D model merely specifies the nature of the data which is exploited in executing the abstract idea; output the selected one of the plurality of images overlaid on the three-dimensional lung model to the display device merely indicates that a computer is used as a tool to perform the abstract ideas.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-9, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by previously cited Wang et al. (US PGPUB US20190105013 A1; hereinafter “Wang”).

With regards to Claim 1, Wang discloses a method, comprising:
acquiring a series of medical images of a lung according to a lung imaging protocol (ultrasound system 300 capable acquiring frames of ultrasound data of the lung; see Wang Abstract, ¶ [0057] & FIG. 3);
identifying a pleural line in each medical image of the series (apparatus 400 for detecting pleural lines in the ultrasound data frames; see Wang ¶ [0068]) in real-time, while acquiring the series of medical images, via a pleural position detection algorithm (see Wang 800) of an image processing system (the apparatus 400 can detect lung sliding for a real-time temporal sequence of ultrasound data frames; see Wang ¶ [0064]; see FIGS 4,5,8 for algorithms 400, 500, 800);
detecting irregular pleura of the pleural line in each medical image of the series (the band that encompasses the pleural line 1415 and follows its trend, the parametric image 1450 indicating a lung sliding present, i.e. normal, and a  lung point 1460 indicating an absence of lung sliding, i.e. abnormal; see ¶ [0099] and FIGS. 14A-14E) in real-time (see Wang ¶ [0064]) in real-time, while acquiring the series of medical images, via at least one pixel scoring algorithm  of the image processing system (measuring a single-pixel intensity change over time caused by the tissue motion to quantify tissue motion, i.e. pixel scoring algorithm; see Wang ¶ [0078]);
and outputting an annotated version of each medical image of the series to a display in real-time (see Wang ¶ [0064]), while acquiring the series of medical images, the annotated version including visual markers for healthy pleura and irregular pleura positioned via algorithms of the image processing system (the parametric image 1450 indicating a lung sliding present, i.e. normal, and a  lung point 1460 indicating an absence of lung sliding, i.e. abnormal; see ¶ [0099] and FIGS. 14A-14E; see FIGS 4,5,8 for corresponding  algorithms 400, 500, 800) ; and
scoring each medical image of the series based on a percentage of the irregular pleura in the pleural line via scoring algorithms of the image processing system in real-time (see Wang ¶ [0064]), while acquiring the series of medical images (the user interface 430 is configured to visualize the likelihood of lung sliding by presenting a value, i.e. a score, indicating the percentage of the presence of lung sliding. Theoretically, the percentage is 100% in the case of full presence of lung sliding in the scanned region, the percentage is 0% in the case of no lung sliding in the scanned region, and the percentage is between 0%-100% in the case of partial lung sliding, i.e. a percentage of the irregular pleura; see Wang ¶ [0088]; the percentage of based on the parametric map which is derived for every frame, i.e. each image; see Wang ¶ [0076]).

With regards to Claim 2, wherein the pleural line is a substantially horizontal segment of brighter pixels (pleural line 1415; see FIGS. 14A-14E), and identifying the pleural line in each medical image of the series in real-time (see Wang ¶ [0064]), while acquiring the series of medical images, via the pleural position detection algorithm of the image processing system comprises:
evaluating consecutive images of the series of medical images via the pleural position detection algorithm (see Wang 800) of the image processing system in real-time, as the consecutive images are acquired, to determine an area having a highest amount of local change between the consecutive images (step S810 “a sub-step of deriving, for each of one or more predetermined lateral positions, an intensity profile representing an intensity value as a function of depth, each intensity value indicating an averaged ultrasound data value at the corresponding depth over multiple ultrasound data frames of the temporal sequence, on the basis of the multiple ultrasound data frames of the temporal sequence”; see Wang ¶ [0070]); and
identifying an upper border and a lower border of the pleural line within the determined area based on a brightness change between pixels (subregion 630 identified as strip surrounding detect pleural line 640 having thickness of 0.25cm on each side of the pleural line, thus the upper and lower borders of the pleural line 640 must be known in order to extend the subregion 630 in both directions of the depth direction; see Wang ¶ [0068]) between the consecutive images (the sub-region for each of the ultrasound data frames on the basis of the detected pleural line (emphasis added), i.e. each encompasses consecutive; see Wang ¶ [0068]) via the pleural position detection algorithm (see Wang 800) of the image processing system in real-time, as the consecutive images are acquired.

With regards to Claim 3, wherein the pleural position detection algorithm of the image processing system comprises an edge detection algorithm or a gradient change algorithm (peak detection is part of step 810; see Wang ¶ [0070]), and wherein identifying the upper border and the lower border of the pleural line is via an edge detection or gradient change algorithm (pleural lines are detected based on peak detection of the intensity profile, i.e. edge detection; see Wang ¶ [0071] & FIG. 9; also ).

With regards to Claim 4, wherein identifying the pleural line in each medical image of the series in real-time, while acquiring the series of medical images, via the pleural position detection algorithm of the image processing system comprises identifying, via the pleural position detection algorithm of the image processing system, an upper border and a lower border of the pleural line based on a brightness change between pixels (pleural lines are detected based on peak detection of the intensity profile, i.e. edge detection; see Wang ¶ [0071] & FIG. 9) of consecutive images of the series of medical images, and wherein detecting irregular pleura of the pleural line in real-time, while acquiring the series of medical images, via the at least one pixel scoring algorithm of the image processing system comprises:
determining, via the at least one pixel scoring algorithm of the image processing system, an irregularity score for each pixel between the upper border and the lower border of the pleural line (the intensity, i.e. light or dark, of the parametric image 1450 indicates irregularity score according to presence/absence of sliding; see ¶ [0099] and FIGS. 14A-14E); 
characterizing, via the at least one pixel scoring algorithm of the image processing system, a given pixel as healthy responsive to the irregularity score being less than a threshold score (adjusting the predetermined threshold for the presence of lung sliding; see Wang ¶ [0099]); and 
characterizing, via the at least one pixel scoring algorithm of the image processing system, the given pixel as irregular responsive to the irregularity score being greater than the threshold score (user interface 430 is configured to visualize a percentage of presence of lung sliding according to a predetermined threshold; see Wang ¶ [0088]).

With regards to Claim 5, wherein the irregularity score is a product of a first score and a second score for the given pixel (user interface 330 is configured to visualize the likelihood of lung sliding, and  wherein the first score is the lateral position and the second score is the sliding value, e.g. pixel value, of the parametric image/map; see Wang ¶ [0060] & [0084]).

With regards to Claim 8, wherein the visual markers for the healthy pleura and the irregular pleura include a first visual marker positioned at each location of the pleural line having pixels characterized as healthy and a second visual marker positioned by the image processing system at each location of the pleural line having pixels characterized as irregular (the intensity, i.e. light or dark and therebetween indicate a visual marker, of the parametric image 1450 indicates irregularity score; see Wang ¶ [0099] and FIGS. 14A-14E).

With regards to Claim 9, wherein the first visual marker includes one or more of a different shape, color, and size than the second visual marker, and wherein one or both of the first visual marker and the second visual marker is positioned by the image processing system along the upper border and/or the lower border of the pleural line (pixel intensity of the parametric image 1450 indicates color and are disposed on along the trend of the pleural line 1415; see ¶ [0099] & FIGS. 14A-14E ).

With regards to Claim 11, wherein acquiring the series of medical images of the lung according to the lung imaging protocol includes acquiring at least one of ultrasound imaging data, magnetic resonance imaging data, computed tomography data, x-ray data, and positron emission tomography data according to the lung imaging protocol (lung imaging ultrasound system; see Abstract, claims, specification, and drawings).

With regards to Claim 17, Wang discloses:
system (ultrasound system 300; see ¶ [0057] & FIG. 3);
an ultrasound probe (transducer array 312; see ¶ [0057] & FIG. 3); 
a display device (user interface 330; see ¶ [0057] & FIG. 3); and 
a processor (data processor 320; see ¶ [0057] & FIG. 3) configured with instructions in non-transitory memory (software code stored in memory; see ¶ [0100]) that, when executed, cause the processor to: 
acquire ultrasound data via the ultrasound probe according to a lung imaging protocol (ultrasound system 300 capable acquiring frames of ultrasound data to diagnose  lung injuries such as pneumothorax, i.e. protocol; see ¶ [0057] & FIG. 3); 
generate a plurality of images from the ultrasound data (ultrasound system 300 capable acquiring frames of ultrasound data to diagnose  lung injuries such as pneumothorax; see ¶ [0057] & FIG. 3)  in real-time, as the ultrasound data are acquired (see Wang ¶ [0064]); 
evaluate each of the plurality of images to detect irregular pleura of a pleural line (the band that encompasses the pleural line 1415 and follows its trend, the parametric image 1450 indicating a lung sliding present, i.e. normal, and a  lung point 1460 indicating an absence of lung sliding, i.e. abnormal; see ¶ [0099] and FIGS. 14A-14E) in real-time, as the ultrasound data are acquired (see Wang ¶ [0064]); 
quantify the irregular pleura in each of the plurality of images (the user interface 430 is configured to visualize the likelihood of lung sliding by presenting a value, i.e. a score, indicating the percentage of the presence of lung sliding, i.e. quantifying irregular pleura; see Wang ¶ [0088]) in real- time, as the ultrasound data are acquired (see Wang ¶ [0064]); and 
output a visual indication of the irregular pleura on the display device in real-time, as the ultrasound data are acquired (the parametric image 1450 indicating a lung sliding present, i.e. normal, and a  lung point 1460 indicating an absence of lung sliding, i.e. abnormal, in a real-time sequence; see ¶ [0064] & [0099] and FIGS. 14A-14E).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPUB US20190105013 A1; hereinafter “Wang”) in further view of Xu et al. (EP 3482689 A1; hereinafter "Xu").

With regards to Claim 10, while Wang teaches of all of the limitations of intervening Claim 1 as discussed above, it appears that Wang may be silent to further comprising: outputting a highest scoring medical image of the series to the display in response to completion of the lung imaging protocol. However, Xu teaches of detection of pleural lines in ultrasound imaging to detect, e.g., pneumothorax (PTX), pneumonia, pulmonary edema and others which are visual artifacts known as B-lines (see Xu [0002]).
In particular, Xu teaches of outputting a highest scoring medical image of the series to the display in response to completion of the lung imaging protocol (the target image frame is selected as the frame with the strongest B-line intensity, i.e. highest scoring medical image; see Xu ¶ [0031]; the selected target image frame can be displayed for examination; see Xu ¶ [0018]).
Wang and Xu are both considered to be analogous to the claimed invention because they are in the same field of ultrasound lung imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang  to incorporate the teachings of Xu to provide a outputting the highest scoring medical image. Doing so would aid in quantifying and facilitating precise monitoring of a condition over time (see Xu ¶ [0037]).
	
With regards to Claim 12, Wang discloses a method, comprising:
generating a plurality of lung ultrasound images while acquiring ultrasonic signals according to a protocol (ultrasound system 300 capable acquiring frames of ultrasound data of the pleural interface of the lung, i.e. protocol; see Wang ¶ [0057] & FIG. 3 & Abstract); 
identifying irregular pleura in each of the plurality of lung ultrasound images (the band that encompasses the pleural line 1415 and follows its trend, the parametric image 1450 indicating a lung sliding present, i.e. normal, and a  lung point 1460 indicating an absence of lung sliding, i.e. abnormal; see Wang ¶ [0099] and FIGS. 14A-14E) in real-time during the acquiring (see Wang ¶ [0064]) by executing, via a processor of an image processing system, a first set of instructions (measuring a single-pixel intensity change over time caused by the tissue motion to quantify tissue motion, i.e. pixel scoring algorithm or first set of instructions; see Wang ¶ [0078]) stored in non-transitory memory of the image processing system in response to the acquiring the ultrasonic signals according to the protocol (computer program instructions; see Wang Claim 15);
visually indicating irregular pleura in each of the plurality of lung ultrasound images on a display in real-time during the acquiring (the parametric image 1450 indicating a lung sliding present, i.e. normal, and a  lung point 1460 indicating an absence of lung sliding, i.e. abnormal; see Wang ¶ [0099] and FIGS. 14A-14E) by executing, via the processor of the image processing system, a second set of instructions (pleural line detector 450; see Wang FIG. 4) stored in the non-transitory memory of the image processing system in response to the identifying the irregular pleura (computer program instructions; see Wang Claim 15); and 
(computer program instructions; see Wang Claim 15).
It appears that Wang may be silent to upon completion of the protocol, selecting one image having a greatest relative amount of the irregular pleura from the plurality of lung ultrasound images and outputting only the one image to the display by executing, via the processor of the image processing system, a third set of instructions stored in the non-transitory memory of the image processing system in response to the completion of the protocol.
However, Xu teaches of upon completion of the protocol, selecting one image having a greatest relative amount of the irregular pleura from the plurality of lung ultrasound images and outputting only the one image to the display (the target image frame is selected as the frame with the strongest B-line intensity, i.e. highest scoring medical image; see Xu ¶ [0031]; the selected target image frame can be displayed for examination; see Xu ¶ [0018])  by executing, via the processor of the image processing system, a third set of instructions (see 820 in Xu FIG. 8) stored in the non-transitory memory of the image processing system in response to the completion of the protocol (computer program instructions; see Wang Claim 15). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang  to incorporate the teachings of Xu to provide a outputting the highest scoring medical image. Doing so would aid in quantifying and facilitating precise monitoring of a condition over time (see Xu ¶ [0037]).

With regards to Claim 13, modified Wang teaches of wherein identifying the irregular pleura in each of the plurality of lung ultrasound images in real-time during the acquiring by executing, via the processor of the image processing system, the first set of instructions stored in the non-transitory memory of the image processing system in response to the acquiring the ultrasonic signals according to the protocol comprises: 
identifying, via the processor (computer program instructions; see Wang Claim 15), borders of a pleural line in each of the plurality of lung ultrasound images based on at least pixel brightness (step S810 “a sub-step of deriving, for each of one or more predetermined lateral positions, an intensity profile representing an intensity value as a function of depth, each intensity value indicating an averaged ultrasound data value at the corresponding depth over multiple ultrasound data frames of the temporal sequence, on the basis of the multiple ultrasound data frames of the temporal sequence”; see Wang ¶ [0070]); and subregion 630 identified as strip surrounding detect pleural line 640 having thickness of e.g.  0.25cm on each side of the pleural line, thus the upper and lower borders of the pleural line 640 must be known in order to extend the subregion 630 in both directions of the depth direction; see Wang ¶ [0068]);
 determining, via the processor (computer program instructions; see Wang Claim 15), an irregularity score for each location of the pleural line (the intensity, i.e. light or dark, of the parametric image 1450 indicates irregularity score according to presence/absence of sliding; see Wang ¶ [0099] and FIGS. 14A-14E); and 
 identifying, via the processor, locations of the pleural line (parametric map; see Wang ¶ [0099])  having irregularity scores greater than or equal to a threshold as the irregular pleura (adjusting the predetermined threshold for the presence of lung sliding and displaying said thresholded image; see Wang ¶ [0099] & FIG. 15).

With regards to Claim 15, modified Wang teaches of wherein each of the plurality of lung ultrasound images comprises a panoramic lung ultrasound image including a plurality of rib spaces (ribs 1010 and detected pleural line between rib spaces 1020; see Wang ¶ [0073] & FIG. 10), and selecting the one image by executing, via the processor of the image processing system, the third set of instructions stored in the non-transitory memory of the image processing system in response to the completion of the protocol comprises: 
selecting, via the processor (computer program instructions; see Wang Claim 15), separate images having the greatest relative amount of the irregular pleura for each rib space of the plurality of rib spaces (step S810 “a sub-step of deriving, for each of one or more predetermined lateral positions, an intensity profile representing an intensity value as a function of depth, each intensity value indicating an averaged ultrasound data value at the corresponding depth over multiple ultrasound data frames of the temporal sequence, on the basis of the multiple ultrasound data frames of the temporal sequence,” i.e. the averaging step is interpreted to be the selecting step of the instant claim; see Wang ¶ [0070]; furthermore, the sliding value can be a sum, average, or weighted average of the parametric values at all depths at that particular lateral position, i.e. the selected weight is interpreted to be the selecting step of the instant claim; see Wang ¶ [0084]); and 
generating, via the processor (computer program instructions; see Wang Claim 15), the one image as a composite image using portions of the separate images selected for each rib space of the plurality of rib spaces (step S810 “a sub-step of deriving, for each of one or more predetermined lateral positions, an intensity profile representing an intensity value as a function of depth, each intensity value indicating an averaged ultrasound data value at the corresponding depth over multiple ultrasound data frames of the temporal sequence, on the basis of the multiple ultrasound data frames of the temporal sequence,” i.e. the averaging step is interpreted to be the selecting step of the instant claim; see Wang ¶ [0070]; furthermore, the sliding value can be a sum, average, or weighted average of the parametric values at all depths at that particular lateral position, i.e. the selected weight is interpreted to be the selecting step of the instant claim; see Wang ¶ [0084]).

With regards to Claim 16, modified Wang teaches of further comprising overlaying the one image on a three- dimensional lung model that is output to the display (The ultrasound transducer array 312 can comprise a one- or two-dimensional array of transducer elements capable of scanning in a 2D plane or in three dimensions for 3D imaging; see Wang ¶ [0057]) by executing, via the processor of the image processing system, a fourth set of instructions stored in the non-transitory memory of the image processing system (computer program instructions; see Wang Claim 15).

With regards to Claim 18, while Wang teaches of all of the limitations of intervening Claim 17 as discussed above, it appears that Wang may be silent to wherein the processor is further configured with instructions in the non-transitory memory that, when executed, cause the processor to: 
select one of the plurality of images having a highest quantification of the irregular pleura responsive to the lung imaging protocol completing; and 
output the selected one of the plurality of images to the display device responsive to the lung imaging protocol completing.
However Xu teaches of 
select one of the plurality of images having a highest quantification of the irregular pleura responsive to the lung imaging protocol completing (the target image frame is selected as the frame with the strongest B-line intensity, i.e. highest scoring medical image; see Xu ¶ [0031]); and 
output the selected one of the plurality of images to the display device responsive to the lung imaging protocol completing (the selected target image frame can be displayed for examination; see Xu ¶ [0018]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang  to incorporate the teachings of Xu to provide a outputting the highest scoring medical image. Doing so would aid in quantifying and facilitating precise monitoring of a condition over time (see Xu ¶ [0037]).

With regards to Claim 19, while modified Wang teaches of wherein the processor is further configured with instructions in the non-transitory memory that, when executed, cause the processor (computer program instructions; see Wang Claim 15), it appears that Wang may be silent to:
determine a suggested diagnosis based on the highest quantification of the irregular pleura and a spacing of the irregular pleura in the selected one of the plurality of images; and
output the suggested diagnosis to the display device.
However, Xu teaches of determine a suggested diagnosis (diagnosing PTX in the target image frame; see Xu ¶ [0043] based on the highest quantification of the irregular pleura (the target image frame is selected as the frame with the strongest B-line intensity, i.e. highest scoring medical image; see Xu ¶ [0031]) and a spacing of the irregular pleura in the selected one of the plurality of images (calculating B-line score based on at least intercostal spacing; see Xu ¶ [0021]); and
output the suggested diagnosis to the display device (B-scoring characterizes lung diseases such as lung water, PTX, and the like; see Xu ¶ [0002]; the B-line scoring is displayed as illustrated in FIGS. 5A-5C of Xu).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang  to incorporate the teachings of Xu to provide a suggested diagnosis and outputting the diagnosis. Doing so would aid in quantifying and facilitating precise monitoring of a condition over time (see Xu ¶ [0037]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 5, and further in view of previously presented Carrer et al. ("Automatic Pleural Line Extraction and COVID-19 Scoring from Lung Ultrasound Data,” IEEE Transactions on Ultrasonics. Ferroelectrics and Frequency Control. June 29. 2020. 11 page; hereinafter “Carrer”).
With regards to Claim 6, it appears that Wang may be silent to wherein the first score is determined based on a vertical gap of the pleural line at a horizontal location of the given pixel, the first score increasing as the vertical gap increases. However, Carrer teaches of a method of automatic pleural line detection and quantization (see Carrer Abstract). In particular, Carrer teaches the first score is determined based on a vertical gap of the pleural line at a horizontal location of the given pixel, the first score increasing as the vertical gap increases (pleural lines with vertical artifacts, i.e. small gaps, receive a score of 2, and discontinuous/broken pleural lines, i.e. large gaps, receive a score of 3; see Carrer pg. 2208, col. 1, ¶ 1; and that scoring is based on pleural variation, High values correspond to strong variations in the pleural line possibly indicating large pleural disruptions; see Carrer pg. 2212, col. 1, ¶ 2).
Wang and Carrer are both considered to be analogous to the claimed invention because they are in the same field of lung ultrasound diagnosis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Carrer to provide a pleural line scoring based on degree of fragmentation. Doing so would aid to “efficiently detect and characterize the pleural line in LUS data” (see Carrer pg. 2208, col. 2, ¶ 5) to identify discontinuities which will manifest as b-lines indicative of pneumothorax condition (see Wang ¶ [0054]). It should be appreciated that Carrer “plan[s] to extend the validation of the proposed method and the application to automatically identify other pulmonary diseases based on their appearance in LUS data” which one of ordinary skill in the art would understand that to include injuries such as pneumothorax as taught by Wang.
	
With regards to Claim 7, wherein the second score is determined based on a brightness of the given pixel relative to neighboring pixels, the second score increasing as the brightness of the given pixel decreases relative to the neighboring pixels (scoring is based on pleural variation, High values correspond to strong variations in the pleural line possibly indicating large pleural disruptions; see Carrer pg. 2212, col. 1, ¶ 2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xu as applied to claim 13, and further in view of Carrer.
With regards to Claim 14, modified Wang teaches of wherein the irregular pleura comprise the locations of the pleural line having the irregularity scores greater than or equal to the threshold (adjusting the predetermined threshold for the presence of lung sliding; see Wang ¶ [0099]), and determining the irregularity score for each location of the pleural line comprises: 



It appears that modified Wang may be silent to determining a first score based on a vertical gap between pleura in each location; determining a second score based on a pixel dimness of pleura in each location relative to neighboring locations; and determining the irregularity score as a product of the first score and the second score. However, Carrer teaches of:
determining a first score based on a vertical gap between pleura in each location (feature f3 represents strong variations in the pleural line intensity possibly indicating large disruptions, i.e. large gaps; see Carrer pg. 2212, col. 1, ¶ 2-3);
determining a second score based on a pixel dimness of pleura in each location relative to neighboring locations (feature f1 represents intensity of individual pixels, variations among f1 may be a potential indicator for discontinuities, it should be appreciated that a variation across k indicates assessing intensity based on neighboring values; see Carrer pg. 2211, col. 1-2, ¶ 1-2); and 
determining the irregularity score as a product of the first score and the second score (the feature vector F is defined based on at least features f1 and f3 as described above and subsequent classification is performed on feature vector F, see Carrer pg. 2210, col. 2, ¶ 6-7, it should be appreciated that the claim limitation “product” is interpreted as combination of individual elements rather than a multiplicative product; therefore
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Carrer to provide a determining an irregularity score based on a vertical gap and pixel dimness. Doing so would aid to “efficiently detect and characterize the pleural line in LUS data” (see Carrer pg. 2208, col. 2, ¶ 5) to identify discontinuities which will manifest as b-lines indicative of pneumothorax condition (see Wang ¶ [0054]). It should be appreciated that Carrer “plan[s] to extend the validation of the proposed method and the application to automatically identify other pulmonary diseases based on their appearance in LUS data” which one of ordinary skill in the art would understand that to include injuries such as pneumothorax as taught by Wang.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the Wang in view of Xu as applied to claim 18 above, and further in view of previously cited Clevert D.A. ("Lung ultrasound in patients with coronavirus COVID-19 disease," (14 April 2020) SIEMENS, <https://www.siemens-healthineers.com/ultrasound/lung-ultrasound-covid-19> & <https://pep.siemens-info.com/en-us/lung-ultrasound-in-patients-with-coronavirus-covid-19-disease> & <https://www.youtube.com/watch?v=Xr6_fySDpt8>; hereinafter “Clevert”).
With regards to Claim 20, modified Wang teaches of wherein the lung imaging protocol includes a lung sweep and the ultrasound probe includes a three-dimensional sensor (the ultrasound transducer array 312 can comprise a one- or two-dimensional array of transducer elements capable of scanning in a 2D plane or in three dimensions for 3D imaging, see Wang ¶ [0057]; in case of three dimensional imaging, the lateral direction can be the elevation direction, or the azimuth direction, or any direction in the plane perpendicular to the depth direction, i.e. sweep, see Wang ¶ [0068]). However, it appears that the primary combination may fail to teach to:
 generate a three-dimensional lung model based on a length of the lung sweep and a width measured by the three-dimensional sensor as the ultrasound data are acquired; and 
output the selected one of the plurality of images overlaid on the three- dimensional lung model to the display device responsive to the lung imaging protocol completing.
Clevert teaches of a ”real-time ultrasound image fusion with a HR-CT dataset” (see Clevert pg. 13, ¶ 1). In particular, Clevert teaches to:
generate a three-dimensional lung model based on a length of the lung sweep and a width measured by the three-dimensional sensor as the ultrasound data are acquired (in FIGS. 12 & 24, a 3D CT model is displayed in the lower right hand corner; furthermore, the ultrasound display in the left-hand area of the display indicates Transducer Scale (“Schallkopf”) which is also highlighted on the 3D CT Model illustrated as a dashed line, which indicates lateral position and beam width, thus the 3D model in Clevert was generated based on a length of the lung sweep and a width measured by the three-dimensional sensor in order to indicate the position and beam shape on the 3D model; annotated FIGS. 12 & 24 are reproduced below for ease of reference); and 
output the selected one of the plurality of images overlaid on the three-dimensional lung model to the display device responsive to the lung imaging protocol completing (“datasets of HR-CT scans can be coregistered with the help of the ultrasound system software and can be viewed in a side-by-side mode or in an overlay mode in real-time”; see Clevert pg. 13, ¶ 1).
The modified Wang and Clevert  both considered to be analogous to the claimed invention because they are in the same field of lung ultrasound diagnosis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wang to incorporate the teachings of Clevert to provide image fusion with overlaid beam path annotation. Doing so would aid to “help in the detection and localization of lung lesions with low conspicuity on standard B-mode ultrasound,” (see Clevert pg. 13, ¶ 2).

    PNG
    media_image1.png
    780
    1021
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    766
    1041
    media_image2.png
    Greyscale


Response to Amendment
The Office acknowledges Applicant's amendments to Claims 1-4 and 8-20 29 filed on August 2022.

Response to Arguments
Applicant's arguments filed 29 August 2022 regarding the rejection under 35 U.S.C. 101 has been fully considered but they are not persuasive.
With regards to the rejection of Claims 1-20 under 35 U.S.C. 101, Applicant contends  the “the Office offers insufficient evidence to support these assertions.” Applicant is reminded that there is not evidentiary requirement to support an assertion that a claimed concept is a judicial exception, i.e. Step 2A Prong One. Furthermore, “[A]t Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B, (see MPEP § 2106(III)). Since, the Office never purported that any of the claim limitations in question were well-understood, routine, or conventional activities, the Office has met its statutory burden proving Claims 1-20 are not statutory under 35 U.S.C. 101.
Furthermore, Applicant asserts that “a human mind cannot practically "[identify] a pleural line in each medical image of the series in real-time, while acquiring the series of medical images," "[ detect] irregular pleura of the pleural line in each medical image of the series in real-time, while acquiring the series of medical images," and "[output] an annotated version of each medical image of the series to a display in real-time, while acquiring the series of medical images." It is the Office’s position that these functions can be practically performed mentally merely with the use of basic physical aids despite being specified as "real-time" functions. Under a broadest reasonable interpretation, the real-time may be interpreted as those images captured and functions performed in a current session (i.e., "something happening now" as from a conventional definition from yourdictionary.com/realtime connoting standard usage of the phrase) as opposed to those captured in the earlier session implied by the claimed "prior acquired" image signal data. Furthermore, practitioners have been manually detecting and annotating ultrasound imagery which is evidenced by Goodman et al. which clearly illustrates in FIG. 2 ultrasound imagery with comet tails annotated. Thus, these functional can be reasonably performed by basic physical aids and based on professional judgement routinely practiced in a clinical setting.
Applicant also claims that judicial exception is integrated into a practical application because it is directed toward “solving the real-world technical problem related to accurate detection via acquired medical images, thus providing a technical solution to medical professionals overlooking or incorrectly identifying pleural irregularities in ultrasound images, resulting in a delayed or inaccurate diagnosis…. in lieu of a human trying to perform the detection as traditionally performed.” However, Applicant goes on to admit that “the very thing claim 1 addresses through in integrated application of a technical solution” is to automate the manual activity that “a medical professional might visually inspect acquired medical images to identify irregularities and output an annotated version including visual markers and manually annotating the images with a writing implement.” The Office accepts Applicants’ admission that said limitation amounts to performance of the mind and, thus, Step 2A Prong One has not been met.
Regardless, MPEP § 2106(d) establishes example consideration when evaluating whether additional elements integrate a judicial exception into a practical application. More specifically, the instant claims clearly fail to improve the functioning of a computer because: 1) the instant claims fail to recite any limitations that provide improvements to the technology, i.e. hardware implemented, e.g. processor, memory, sensors, and the like, and merely recite software functions that can be implemented on any generally purpose computing platform; and 2) the instant claims fail to recite any limitations that provide improvements to the technical field and merely recite software functions that can be implemented in any imaging field, i.e. detection of an irregularity. Likewise, the claim limitations only generally link the functions to a technological environment or field of use, i.e. medical imaging. Nothing in the claimed limitations explicitly or inherently limits these judicial exceptions to a specific imaging modality. As such, the judicial application are not integrated into a practical application.
Finally, Applicant contends that “that claim 1 as a whole amounts to significantly more than a judicial exception” because the claim recites “specific details of how the irregular pleura are detected in the medical images and how the medical images are scored, and further confine the alleged judicial exceptions into a particular practical application.” While a traditional analysis under 35 U.S.C. 101 would identify the acts of detecting the pleural line and scoring the medical images as judicial exception, the Office acknowledges Applicants’ admission that these acts of detecting pleural lines and scoring the images are “additional elements” distinct from the judicial exceptions and are waiving their analysis under Step 2A, Prong One. 
Regardless, the claimed limitations fail to provide any specific details regarding detection and scoring as purported by Applicant. In fact, the claims merely recite limitations that are presented at such a high level of generality that it amounts to a results-oriented solution that lacks detail as to how the computer performed the modifications in an attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result (see MPEP § 2106.05(f)(1)). For example, the claim should recite how the pleural line is detected, how the pixels are scored, and how the medical image is scored. The limitations merely recite that these functions are performed, not how they are performed (emphasis added). As such, these admitted additional elements are not significantly more than a judicial exception.
In sum, independent Claims 1, 12, and 17 fail to meet the requirements laid out in 35 U.S.C. 101 and, thus, are not patent-eligible subject matter.

Applicant’s arguments, see pg. 16, filed 28 August 2022, with respect to the rejection(s) of claims 1 and 17 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang.
More specifically, Applicant contends that “scoring each medical image of the series based on a percentage of the irregular pleura in the pleural line via scoring algorithms of the image processing system in real-time” is not present in either Wang alone or in combination with Carrer and/or Clevert. However, the Office respectfully disagrees according to the discussion above. 
Applicant' s arguments with respect to independent claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to Claims 10, 12-16, and 18-20 newly cited Xu has been cited to overcome the deficiencies of Wang. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.J./               Examiner, Art Unit 3793                                 



/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793